DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17410902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in the copending Application 17410902 with obvious wording variation. See the table below for comparison:
Pending Application 17/410930
Co-Pending Application 17/410902
1. A radio frequency system with tunable notch filtering, the radio frequency system comprising: a power amplifier having an output; a radio frequency switch; a first tunable filter coupled between the output of the power amplifier and the radio frequency switch; an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; and a second tunable filter coupled between the antenna switch and an antenna node, the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.
1. A radio frequency system with tunable notch filtering, the radio frequency system comprising: a power amplifier having an output; a multi-throw switch; a first tunable filter coupled between the output of the power amplifier and the multi-throw switch, the first tunable filter having at least a first tunable notch; an antenna switch coupled to the multi-throw switch by way of one or more radio frequency signal paths; and a second tunable filter coupled between the antenna switch and an antenna node, the second tunable filter having at least a second tunable notch, the second tunable notch being at a lower frequency than the first tunable notch.
2. The radio frequency system of claim 1 wherein the first tunable filter has at least a first tunable notch, and the second tunable filter has at least a second tunable notch at a lower frequency than the first tunable notch.
1. A radio frequency system with tunable notch filtering, the radio frequency system comprising: a power amplifier having an output; a multi-throw switch; a first tunable filter coupled between the output of the power amplifier and the multi-throw switch, the first tunable filter having at least a first tunable notch; an antenna switch coupled to the multi-throw switch by way of one or more radio frequency signal paths; and a second tunable filter coupled between the antenna switch and an antenna node, the second tunable filter having at least a second tunable notch, the second tunable notch being at a lower frequency than the first tunable notch.
3. The radio frequency system of claim 2 wherein the second tunable notch corresponds to a higher order harmonic than the first tunable notch.
2. The radio frequency system of claim 1 wherein the second tunable notch corresponds to a higher order harmonic than the first tunable notch.
4. The radio frequency system of claim 1 wherein the first tunable filter has a plurality of tunable notches.
3. The radio frequency system of claim 1 wherein the first tunable filter has a plurality of tunable notches, the plurality of tunable notches including the first tunable notch.
5. The radio frequency system of claim 1 wherein the tunable impedance circuit includes a switch, and adjusting a state of the switch adjusts locations of two notches of the second tunable filter.
17. The method of claim 16 further comprising: adjusting a location of the second tunable notch in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch.
6. The radio frequency system of claim 1 wherein the second tunable filter includes a third inductor, a fourth inductor mutually coupled to the third inductor, and a tunable capacitance circuit coupled to the third inductor.
8. The radio frequency system of claim 7 wherein the first tunable filter includes a third inductor, a fourth inductor mutually coupled to the third inductor, and a second tunable capacitance circuit coupled to the third inductor.
7. The radio frequency system of claim 1 wherein the second tunable filter is an L network.
10. The radio frequency system of claim 1 wherein the second tunable filter is an L network.
8. The radio frequency system of claim 1 wherein the at least one radio frequency signal path includes a band pass filter of a multiplexer.
14. The radio frequency system of claim 1 wherein the one or more radio frequency signal paths includes a first radio frequency signal path, and the first radio frequency signal path includes a band pass filter.
9. The radio frequency system of claim 1 wherein the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor.
7. The radio frequency system of claim 1 wherein the second tunable filter includes a first inductor, a second inductor mutually coupled to the first inductor, and a tunable capacitance circuit coupled to the first inductor.
10. The radio frequency system of claim 9 wherein the first inductor is in series with the second inductor.
11. The radio frequency system of claim 10 wherein the L network includes a parallel inductor-capacitor circuit and a shunt series inductor-capacitor circuit, the parallel inductor-capacitor circuit arranged in series between the antenna switch and the antenna node.
11. The radio frequency system of claim 10 wherein the second tunable filter further includes a second tunable capacitance circuit in parallel with the second inductor.
11. The radio frequency system of claim 10 wherein the L network includes a parallel inductor-capacitor circuit and a shunt series inductor-capacitor circuit, the parallel inductor-capacitor circuit arranged in series between the antenna switch and the antenna node.
12. The radio frequency system of claim 1 wherein the tunable impedance circuit includes a tunable capacitance circuit, and the tunable capacitance circuit is arranged to provide a shunt capacitance between the first inductor and the second inductor.
15. The radio frequency system of claim 1 further comprising a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the multi-throw switch, the tunable shunt capacitance circuit being configured to tune a load line.
13. The radio frequency system of claim 1 wherein the first inductor is in series with the second inductor, a first capacitance is in parallel with the first inductor, and a second capacitance is in parallel with the second inductor.
11. The radio frequency system of claim 10 wherein the L network includes a parallel inductor-capacitor circuit and a shunt series inductor-capacitor circuit, the parallel inductor-capacitor circuit arranged in series between the antenna switch and the antenna node.
14. The radio frequency system of claim 13 wherein the tunable impedance circuit is configured to provide the first capacitance.
13. The radio frequency system of claim 12 wherein the shunt series inductor-capacitor circuit includes a second tunable capacitance circuit.
15. The radio frequency system of claim 1 wherein the first inductor is a series inductor, and the second inductor is a shunt inductor, and the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor.
11. The radio frequency system of claim 10 wherein the L network includes a parallel inductor-capacitor circuit and a shunt series inductor-capacitor circuit, the parallel inductor-capacitor circuit arranged in series between the antenna switch and the antenna node.
16. The radio frequency system of claim 1 further comprising a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the radio frequency switch, the tunable shunt capacitance circuit being configured to tune a load line.
15. The radio frequency system of claim 1 further comprising a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the multi-throw switch, the tunable shunt capacitance circuit being configured to tune a load line.
17. A method of filtering radio frequency signals with tunable notch filtering, the method comprising: filtering an output signal from a power amplifier with a first tunable filter in a first state, the first tunable filter coupled between an output of the power amplifier and a multi-throw switch; processing an output signal from the first tunable filter with a signal path coupled between the multi-throw switch and an antenna switch; filtering an output signal from the antenna switch with a second tunable filter, the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor; adjusting a state of the first tunable filter from the first state to a second state to thereby change a location of a first tunable notch of the first tunable filter in the frequency domain; and filtering the output of the power amplifier with the first tunable filter in the second state.
16. A method of filtering radio frequency signals with tunable notch filtering, the method comprising: filtering an output signal from a power amplifier with a first tunable filter in a first state, the first tunable filter coupled between an output of the power amplifier and a multi-throw switch; processing an output signal from the first tunable filter with a signal path coupled between the multi-throw switch and an antenna switch; filtering an output signal from the antenna switch with a second tunable filter, the second tunable filter having a second tunable notch at a lower frequency than a first tunable notch of the first tunable filter; adjusting a state of the first tunable filter from the first state to a second state to thereby change a location of the first tunable notch in the frequency domain; and filtering the output signal from the power amplifier with the first tunable filter in the second state.
18. The method of claim 17 further comprising: adjusting a location of a second tunable notch of the second tunable filter in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch.
17. The method of claim 16 further comprising: adjusting a location of the second tunable notch in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch.
19. A wireless communication device with tunable notch filtering, the wireless communication device comprising: a power amplifier having an output; a radio frequency switch; a first tunable filter coupled between the output of the power amplifier and the radio frequency switch; an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; an antenna; and a second tunable filter coupled between the antenna switch and the antenna, the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.
18. A wireless communication device with tunable notch filtering, the wireless communication device comprising: a power amplifier having an output; a multi-throw switch; a first tunable filter coupled between the output of the power amplifier and the multi-throw switch, the first tunable filter having at least a first tunable notch; an antenna switch coupled to the multi-throw switch by way of one or more radio frequency signal paths; an antenna; and a second tunable filter coupled between the antenna switch and the antenna, the second tunable filter having at least a second tunable notch, the second tunable notch being at a lower frequency than the first tunable notch.
20. The wireless communication of claim 19 wherein the wireless communication device is a mobile phone.
20. The wireless communication of claim 18 wherein the wireless communication device is a mobile phone.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20180233604, hereinafter “Gu”), in view of Ripley et al. (US 20170063413, hereinafter “Ripley”), and further in view of Cabanillas et al. (US 20130187712, hereinafter “Cabani”).
Regarding claim 1, Gu discloses, 
 	A radio frequency system (Fig. 1; RFFE 100) with tunable notch filtering (The filters 330 may include various LC filters, having inductors (L) and capacitors (C) arranged along the substrate 302 for forming notch filters to prevent high order harmonics in the RF front end module 350, Para. [0037]), the radio frequency system comprising: 
 	“a power amplifier (Fig. 1; 102) having an output (The power amplifiers 102 amplify signal(s) to a certain power level for transmission, Para. [0032])”; 
 	“a radio frequency switch (Fig. 1; RF switch 106)”; 
“a first tunable filter (Fig. 1; tunable filter 104)  coupled between the output of the power amplifier and the radio frequency switch (Fig. 1 shows tunable filter 104 is couple between PA 102 and RF switch 106)”. 	However, Gu does not disclose, “an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; and a second tunable filter coupled between the antenna switch and an antenna node, the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.”
In a the same field of endeavor, Ripley discloses, “an antenna switch (Fig. 11A; antenna switch 130) coupled to the radio frequency switch (RF switches 126 and 127) by way of at least one radio frequency signal path (An antenna switch 130 can be coupled between the duplex filters 128 and antenna filters 132. The antenna switch 130 can include a multi-throw switch to electrically couple a selected duplexer in the duplex filters 128 to the antenna 134. The duplex filters 128 can include a plurality of duplexers. Each of these duplexers can include a transmit filter and a receive filter, Fig. 11A and Paras. [0111] –[0114]), a second tunable filter (Fig. 11A; Antenna filters 132, The antenna filters can include a harmonic filter and a tunable notch filter, Para. [0115]) coupled between the antenna switch and an antenna node (Antenna filters 132 is in between antenna switch 130 and antenna 134).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gu by specifically providing an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; and a second tunable filter coupled between the antenna switch and an antenna node, as taught by Ripley for the purpose of providing  tunable filtering by providing impedance matching that is adjustable (Para. [0061]). 
Further, the combination of Gu and Ripley does not disclose, “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.”
In the same field of endeavor, Cabani discloses,  “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor (the impedance matching circuit may include both series-coupled and shunt-coupled tunable notch filters. The impedance matching circuit may include a first tunable notch filter formed by a first inductor and a first adjustable capacitor coupled in parallel. The impedance matching circuit may further include a second tunable notch filter formed by a second inductor and a second adjustable capacitor coupled in series, Fig. 6 and Para. [0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 4, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), further Ripley discloses, “wherein the first tunable filter has plurality of tunable notches (The control circuit 18 can tune the tunable capacitance circuit C.sub.T of the such that a desired impedance is in parallel with the series LC circuit. For instance, the control circuit 18 can tune the tunable capacitance circuit C.sub.T so as to provide an impedance at the common port of the antenna switch 14 for a selected I/O port of the antenna switch 14, Paras. [0067]-[0070]).”
Regarding claim 5, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), further Ripley discloses, “wherein the tunable impedance circuit includes a switch (Each of the series circuits includes a capacitor in series with a switch, Fig. 1B and Para. [0070]), and adjusting a state of the switch adjusts locations of two notches of the second tunable filter (The control circuit 18 can tune the tunable capacitance circuit C.sub.T of the such that a desired impedance is in parallel with the series LC circuit. For instance, the control circuit 18 can tune the tunable capacitance circuit C.sub.T so as to provide an impedance at the common port of the antenna switch 14 for a selected I/O port of the antenna switch 14, Paras. [0067]-[0069]).”
Regarding claim 6, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu and Ripley does not disclose, “wherein the second tunable filter includes a third inductor, a fourth inductor mutually coupled to the third inductor, and a tunable capacitance circuit coupled to the third inductor.”
In the same field of endeavor, Cabani discloses, “ wherein the second tunable filter includes a third inductor, a fourth inductor mutually coupled to the third inductor, and a tunable capacitance circuit coupled to the third inductor (the impedance matching circuit may include both series-coupled and shunt-coupled tunable notch filters. The impedance matching circuit may include a first tunable notch filter formed by a first inductor and a first adjustable capacitor coupled in parallel. The impedance matching circuit may further include a second tunable notch filter formed by a second inductor and a second adjustable capacitor coupled in series, Para. [0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing  wherein the second tunable filter includes a third inductor, a fourth inductor mutually coupled to the third inductor, and a tunable capacitance circuit coupled to the third inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 7, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), further Ripley discloses, “wherein the second tunable filter is an L network (The tunable notch filter can include a series LC circuit in parallel with a second tunable capacitance circuit. The radio frequency system can further include a harmonic filter in series with the tunable notch filter, Para. [0008]).”
Regarding claim 8, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), further Ripley discloses, “wherein the at least one radio frequency signal path includes a band pass filter of a multiplexer (The diplexer 200 also performs frequency domain multiplexing on both high band frequencies and low band frequencies. After the diplexer 200 performs its frequency multiplexing functions on the input signals, the output of the diplexer 200 is fed to an optional LC (inductor/capacitor) network including the capacitor 116 and the inductor 118, Para. [0034]).”
Regarding claim 9, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu and Ripley does not disclose, “wherein the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor.”
In the same field of endeavor, Cabani discloses, “wherein the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor (See, capacitor 662 in parallel with inductor 652 in Fig. 6).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing  wherein the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 10, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 9), in addition  Cabani discloses, “wherein the first inductor is in series with the second inductor (inductor 656 is in series with inductor 652, Fig. 6)”.
Regarding claim 11, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 10), in addition  Cabani discloses, “wherein the second tunable filter further includes a second tunable capacitance circuit in parallel with the second inductor (capacitor 666 is in parallel with inductor 656, Fig. 6)”.
Regarding claim 12, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu and Ripley does not disclose, “wherein the tunable impedance circuit includes a tunable capacitance circuit, and the tunable capacitance circuit is arranged to provide a shunt capacitance between the first inductor and the second inductor.”
In the same field of endeavor, Cabani discloses, “wherein the tunable impedance circuit includes a tunable capacitance circuit, and the tunable capacitance circuit is arranged to provide a shunt capacitance between the first inductor and the second inductor (matching circuit 550a includes two L sections 650a and 650b coupled in series. An L section includes a series circuit component coupled to a shunt circuit component. A circuit component may be an inductor, a capacitor, a resistor, etc. A series circuit component is a circuit component coupled between two nodes, and a shunt circuit component is a circuit component coupled between a node and circuit ground, Fig. 5, Fig. 6 and Paras. [0040]-[0044]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing  wherein the tunable impedance circuit includes a tunable capacitance circuit, and the tunable capacitance circuit is arranged to provide a shunt capacitance between the first inductor and the second inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 13, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu and Ripley does not disclose, “wherein the first inductor is in series with the second inductor, a first capacitance is in parallel with the first inductor, and a second capacitance is in parallel with the second inductor.”
In the same field of endeavor, Cabani discloses, “wherein the first inductor is in series with the second inductor (inductor 656 is in series with inductor 652, Fig. 6), a first capacitance is in parallel with the first inductor (See, capacitor 662 in parallel with inductor 652 in Fig. 6), and a second capacitance is in parallel with the second inductor (capacitor 666 is in parallel with inductor 656, Fig. 6).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing wherein the first inductor is in series with the second inductor, a first capacitance is in parallel with the first inductor, and a second capacitance is in parallel with the second inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 14, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 13), further Cabani discloses, “wherein the tunable impedance circuit is configured to provide the first capacitance (an adjustable capacitor may be implemented with a variable capacitor (varactor) having a capacitance that can be adjusted based on an analog control voltage, Paras. [0056]-[0058]).”
Regarding claim 15, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu and Ripley does not disclose, “wherein the first inductor is a series inductor, and the second inductor is a shunt inductor, and the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor.”
In the same field of endeavor, Cabani discloses, “wherein the first inductor is a series inductor (inductor 656 is in series with inductor 652, Fig. 6), and the second inductor is a shunt inductor (the impedance matching circuit may include a shunt-coupled tunable notch filter formed by an inductor and an adjustable capacitor. The inductor (e.g., inductor 654 or 658 in FIG. 6) may be coupled to a node of the impedance matching circuit. The adjustable capacitor (e.g., capacitor 664 or 668 in FIG. 6) may be coupled in series with the inductor, Para. [0072]-[0073]), and the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor (See, capacitor 662 in parallel with inductor 652 in Fig. 6).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing wherein the first inductor is a series inductor, and the second inductor is a shunt inductor, and the tunable impedance circuit includes a tunable capacitance circuit in parallel with the first inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 16, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), “a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the radio frequency switch, the tunable shunt capacitance circuit being configured to tune a load line.”
In the same field of endeavor, Cabani discloses, “a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the radio frequency switch, the tunable shunt capacitance circuit being configured to tune a load line (FIG. 6 shows a schematic diagram of an impedance matching circuit 550a with four tunable notch filters, which is an exemplary design of impedance matching circuit 550 in FIG. 5. In this exemplary design, matching circuit 550a includes two L sections 650a and 650b coupled in series. An L section includes a series circuit component coupled to a shunt circuit component. A circuit component may be an inductor, a capacitor, a resistor, etc. A series circuit component is a circuit component coupled between two nodes, and a shunt circuit component is a circuit component coupled between a node and circuit ground, Paras. [0040]-[0044], Fig. 5, Fig. 6).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing a tunable shunt capacitance circuit coupled to a node between the first tunable filter and the radio frequency switch, the tunable shunt capacitance circuit being configured to tune a load line, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 17, Gu discloses, 
A method of filtering radio frequency signals with tunable notch filtering (The filters 330 may include various LC filters, having inductors (L) and capacitors (C) arranged along the substrate 302 for forming notch filters to prevent high order harmonics in the RF front end module 350, Para. [0037]), the method comprising:
“filtering an output signal from a power amplifier (Fig. 1; 102) with a first tunable filter (Fig. 1; 104) in a first state (The filters 104 filter the input/output signals according to a variety of different parameters, including frequency, insertion loss, rejection or other like parameters, Para. [0032]), the first tunable filter coupled between an output of the power amplifier and a multi-throw switch (Fig. 1 shows between PA 102 and RF switch 106)”;
“processing an output signal from the first tunable filter (The filters 104 filter the input/output signals according to a variety of different parameters, including frequency, insertion loss, rejection or other like parameters, Para. [0032]) with a signal path coupled between the multi-throw switch and an antenna (Fig. 1 shows signal path between RF switch 106 and antenna 114)”;
“adjusting a state of the first tunable filter from the first state to a second state to thereby change a location of a first tunable notch of the first tunable filter in the frequency domain (The diplexer 200 may be placed between the antenna 114 and the tuner circuitry 112 to provide high system performance from the RF front end module 100 to a chipset including the wireless transceiver 120, the modem 130, and the application processor 140. The diplexer 200 also performs frequency domain multiplexing on both high band frequencies and low band frequencies, Paras. [0032]-[0034]) and filtering the output of the power amplifier with the first tunable filter in the second state (The filters 104 filter the input/output signals according to a variety of different parameters, including frequency, insertion loss, rejection or other like parameters, Para. [0032])”.
However, Gu does not disclose, “a signal path coupled between the RF switch and an antenna switch; the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.	In the same field of endeavor, Ripley discloses, “a signal path coupled between the RF switch and an antenna switch (An antenna switch 130 can be coupled between the duplex filters 128 and antenna filters 132. The antenna switch 130 can include a multi-throw switch to electrically couple a selected duplexer in the duplex filters 128 to the antenna 134. The duplex filters 128 can include a plurality of duplexers. Each of these duplexers can include a transmit filter and a receive filter, Fig. 11A and Paras. [0111] –[0114]), filtering an output signal from the antenna switch with a second tunable filter (Fig. 11A; Antenna filters 132, The antenna filters can include a harmonic filter and a tunable notch filter, Para. [0115], Fig. 1 shows between PA 102 and RF switch 106).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gu by specifically providing a signal path coupled between the RF switch and an antenna switch, filtering an output signal from the antenna switch with a second tunable filter, as taught by Ripley for the purpose of providing  tunable filtering by providing impedance matching that is adjustable (Para. [0061]). 
Further, the combination of Gu and Ripley does not disclose, “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.”
In the same field of endeavor, Cabani discloses,  “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor (the impedance matching circuit may include both series-coupled and shunt-coupled tunable notch filters. The impedance matching circuit may include a first tunable notch filter formed by a first inductor and a first adjustable capacitor coupled in parallel. The impedance matching circuit may further include a second tunable notch filter formed by a second inductor and a second adjustable capacitor coupled in series, Fig. 6 and Para. [0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
Regarding claim 19, Gu discloses, 
 	A wireless communication device (Fig. 1; RFFE 100) with tunable notch filtering (The filters 330 may include various LC filters, having inductors (L) and capacitors (C) arranged along the substrate 302 for forming notch filters to prevent high order harmonics in the RF front end module 350, Para. [0037]), the wireless communication device comprising: 
 	“a power amplifier (Fig. 1; 102) having an output (The power amplifiers 102 amplify signal(s) to a certain power level for transmission, Para. [0032])”; 
 	“a radio frequency switch (Fig. 1; RF switch 106)”; 
“a first tunable filter (Fig. 1; tunable filter 104)  coupled between the output of the power amplifier and the radio frequency switch (Fig. 1 shows tunable filter 104 is couple between PA 102 and RF switch 106)”;
“an antenna (Fig. 1; 114).” 	However, Gu does not disclose, “an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; and a second tunable filter coupled between the antenna switch and the antenna, the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.”
In a the same field of endeavor, Ripley discloses, “an antenna switch (Fig. 11A; antenna switch 130) coupled to the radio frequency switch (RF switches 126 and 127) by way of at least one radio frequency signal path (An antenna switch 130 can be coupled between the duplex filters 128 and antenna filters 132. The antenna switch 130 can include a multi-throw switch to electrically couple a selected duplexer in the duplex filters 128 to the antenna 134. The duplex filters 128 can include a plurality of duplexers. Each of these duplexers can include a transmit filter and a receive filter, Fig. 11A and Paras. [0111] –[0114]), a second tunable filter (Fig. 11A; Antenna filters 132, The antenna filters can include a harmonic filter and a tunable notch filter, Para. [0115]) coupled between the antenna switch and the antenna (Antenna filters 132 is in between antenna switch 130 and antenna 134).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gu by specifically providing an antenna switch coupled to the radio frequency switch by way of at least one radio frequency signal path; and a second tunable filter coupled between the antenna switch and the antenna, as taught by Ripley for the purpose of providing  tunable filtering by providing impedance matching that is adjustable (Para. [0061]). 
Further, the combination of Gu and Ripley does not disclose, “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor.”
In the same field of endeavor, Cabani discloses,  “the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor (the impedance matching circuit may include both series-coupled and shunt-coupled tunable notch filters. The impedance matching circuit may include a first tunable notch filter formed by a first inductor and a first adjustable capacitor coupled in parallel. The impedance matching circuit may further include a second tunable notch filter formed by a second inductor and a second adjustable capacitor coupled in series, Fig. 6 and Para. [0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Gu and Ripley by specifically providing the second tunable filter including a first inductor, a second inductor mutually coupled to the first inductor, and a tunable impedance circuit coupled to the first inductor, as taught by Cabani for the purpose of providing an impedance matching circuit for a power amplifier (Para [0002]).
 	Regarding claim 20, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 19), further Gu discloses, “ wherein the wireless communication device is a mobile phone (Fig. 8; 825).”

 	Claims 2, 3 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Gu, in view of Ripley, in view of Cabani, and further in view of Wang et al. (US 20160336983, hereinafter “Wang”).
	Regarding claim 2, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 1), however the combination of Gu, Ripley and Cabani does not disclose, “wherein the first tunable filter has at least a first tunable notch, and the second tunable filter has at least a second tunable notch at a lower frequency than the first tunable notch.”
	In the same field of endeavor, Wang discloses, “wherein the first tunable filter has at least a first tunable notch, and the second tunable filter has at least a second tunable notch at a lower frequency than the first tunable notch (the second filter 613 may be configured to attenuate relatively high frequencies of the input signal IN (e.g., corresponding to frequencies within the second-order harmonics frequency band 316), and the notch filter 420 may be configured to attenuate relatively low frequencies of the input signal IN (e.g., corresponding to frequencies within the LTE-L frequency band 314)., Paras. [0055]-[0057]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed to modify the combination of Gu, Ripley and Cabani by specifically providing wherein the first tunable filter has at least a first tunable notch, and the second tunable filter has at least a second tunable notch at a lower frequency than the first tunable notch, as taught by Wang for the purpose of improve the amplification of analog signals while suppressing amplification of unwanted signals, and thereby improve the performance of the communication device (Para. [0006]). 
	Regarding claim 3,  the combination of Gu, Ripley, Cabani and Wang discloses everything claimed as applied above (see claim 2), in addition Wang discloses, “wherein the second tunable notch corresponds to a higher order harmonic than the first tunable notch (the second filter 613 may be configured to attenuate relatively high frequencies of the input signal IN (e.g., corresponding to frequencies within the second-order harmonics frequency band 316), and the notch filter 420 may be configured to attenuate relatively low frequencies of the input signal IN (e.g., corresponding to frequencies within the LTE-L frequency band 314)., Paras. [0055]-[0057]).”
 	Regarding claim 18, the combination of Gu, Ripley and Cabani discloses everything claimed as applied above (see claim 17), however the combination of Gu, Ripley and Cabani does not disclose, “adjusting a location of a second tunable notch of the second tunable filter in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch.”
	In the same field of endeavor, Wang discloses, “adjusting a location of a second tunable notch of the second tunable filter in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch (the second filter 613 may be configured to attenuate relatively high frequencies of the input signal IN (e.g., corresponding to frequencies within the second-order harmonics frequency band 316), and the notch filter 420 may be configured to attenuate relatively low frequencies of the input signal IN (e.g., corresponding to frequencies within the LTE-L frequency band 314)., Paras. [0055]-[0057]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed to modify the combination of Gu, Ripley and Cabani by specifically providing adjusting a location of a second tunable notch of the second tunable filter in the frequency domain; and filtering the output signal from the antenna switch with the second tunable filter after said adjusting the location of the second tunable notch, as taught by Wang for the purpose of improve the amplification of analog signals while suppressing amplification of unwanted signals, and thereby improve the performance of the communication device (Para. [0006]). 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20180183483: A communication module includes a power amplifier that amplifies a transmission signal having a first communication system or a second communication system and outputs an amplified signal to a signal path, a switch circuit that switches between a signal path for the first communication system and a signal path for the second communication system and outputs the amplified signal to one of the signal paths for the first communication system and the second communication system in accordance with a control signal supplied in accordance with the communication system of the transmission signa.
 	US 20170063412: Aspects of this disclosure relate tuning an impedance presented to a common port of a multi-throw switch and a tunable notch filter coupled to the common port. The impedance presented to the common port can be tuned based on an impedance associated with a throw of the multi-throw switch that is activated. According to embodiments of this disclosure, a shunt inductor in parallel with a tunable capacitance circuit can tune the impedance presented to the common port of the multi-throw switch. In certain embodiments, the tunable notch filter includes a series LC circuit in parallel with a tunable impedance circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641